COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CAPITAL APPRAISAL GROUP, L.L.C.,              §              No. 08-14-00296-CV

                      Appellant,               §                 Appeal from the

 v.                                            §           County Court at Law No. 5

 WESTERN REFINING CO., L.P.,                   §            of El Paso County, Texas

                      Appellee.                §             (TC# 2014-DCV-00446)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 24, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. S. Anthony Safi, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 24, 2015.

       IT IS SO ORDERED this 5th day of February, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.